Exhibit 10.5

ARTICLES OF AMENDMENT TO

2002 RESTATED ARTICLES OF INCORPORATION

OF

BIOJECT MEDICAL TECHNOLOGIES INC.

1. The name of the corporation (the “Corporation”) is Bioject Medical
Technologies Inc.

2. The 2002 Restated Articles of Incorporation of the Corporation are amended to
add a new Section 9 to Article IV at the end of Article IV to read in its
entirety as follows:

“Section 9. Additional Preferred Stock. This Section 9 sets forth the
designation, preferences, limitations and relative rights of a series of
Preferred Stock of the Corporation as determined by the board of directors of
the Corporation pursuant to its authority under Oregon Revised Statutes 60.134
and Section 2 of Article IV of these Articles of Incorporation.

9.1 Designation and Amount.

(a) Designation. The shares of such series shall be designated as “Series I
Convertible Preferred Stock,” no par value (hereinafter referred to as “Series I
Preferred”), and the number of shares constituting all of the Series I Preferred
shall be 200,000 shares. Any shares of Series I Preferred Stock that are
converted in accordance with Section 9.4 shall be restored to the status of
authorized, unissued, and undesignated shares of the Corporation’s class of
Preferred Stock and shall not be subject to issuance, and may not thereafter be
outstanding, as shares of Series I Preferred Stock.

(b) Stated Value. Each share of Series I Preferred Stock shall have a stated
value equal to $10.00 (as adjusted for any stock dividends, combinations,
splits, recapitalizations, and the like) (the “Series I Stated Value”).

9.2 Dividends. The holder of each share of Series I Preferred Stock shall be
entitled to receive, pro rata among such holders and on a pari passu basis with
the holders of Common Stock and the holders of the Series H Preferred Stock, as
if the Series I Preferred Stock had been converted into Common Stock pursuant to
the provisions of Section 9.4 hereof and the Series H Preferred Stock had been
converted into Common Stock pursuant to the provisions of Section 8.4 hereof,
immediately prior to the record date with respect to such dividend, when, as,
and if declared by the Board of Directors of the Corporation out of funds
legally available for declaration and payment of dividends, cash dividends at
the same rate and in the same amount per share as any and all dividends declared
and paid upon the then outstanding shares of Common Stock of the Corporation.

9.3 Liquidation Preference.

(a) Preferences. In the event of any voluntary or involuntary liquidation,
dissolution, or winding up of the Corporation (a “Liquidation”), subject to the
rights of any series of Preferred Stock hereafter authorized, issued, or
outstanding, the holders of Series I Preferred Stock then outstanding shall be
entitled to receive, out of the assets of the Corporation available for
distribution to its shareholders (if any), before any payment shall be made in
respect of the Common Stock and any outstanding series of Preferred Stock
(Series A, Series B, Series C, Series D, Series E, Series F, Series G, and
Series R) or any other series of Preferred Stock or other equity securities of
the Corporation with rights junior to the Series I Preferred Stock with respect
to liquidation preference, an amount per share of Series I Preferred Stock equal
to the Series I Stated Value, plus all accrued but unpaid dividends thereon to
the date fixed for distribution (the “Series I Liquidation Preference”), on a
pari passu basis with the Series H Preferred Stock at the Series H Liquidation
Preference. For the avoidance of doubt and notwithstanding anything in
Section 9.2 or this Section 9.3 to the contrary, holders of Series I Preferred
Stock have the right to convert pursuant to the terms of Section 9.4 below all
or any portion of such Series I Preferred Stock into shares of Common Stock
prior to any Liquidation.

If upon, liquidation, dissolution, or winding up of the Corporation, the assets
of the Corporation available for distribution to its shareholders shall be
insufficient to pay, on a pari passu basis, the holders of Series I Preferred
Stock the full amount to which they shall be entitled pursuant to this
Section 9.3(a) and the holders of the Series H Preferred Stock the full amount
to which they shall be entitled pursuant to Section 8.3(a), then all the assets
so available for distribution to the Corporation’s shareholders shall be
distributed ratably first, on a pari passu basis, to

 

1



--------------------------------------------------------------------------------

the holders of the Series I Preferred Stock and the Series H Preferred Stock, in
proportion to the aggregate amounts that would be payable to such holders if the
assets of the Corporation were sufficient to pay the amount to which they were
entitled pursuant to this Section 9.3(a) and Section 8.3(a).

(b) Remaining Assets. Upon completion of the distributions required by
Section 9.3(a) on a pari passu basis with respect to the Series H Preferred
Stock, by Section 7.3 (a) with respect to the Series G Preferred Stock, by
Section 6.3(a) with respect to the Series F Preferred Stock, by Section 5.3(a)
with respect to the Series E Preferred Stock and by Section 4.3(a) with respect
to the Series D Preferred Stock, and subject to any other distributions that may
be required with respect to any other series of Preferred Stock hereafter
authorized, issued, or outstanding, the remaining assets and funds of the
Corporation available for distribution to its shareholders, if any, shall be
distributed among the holders of Common Stock.

(c) Deemed Liquidation. For purposes of this Section 9.3, a Liquidation shall be
deemed to be occasioned by, or to include, (a) the acquisition of the
Corporation by another person or entity or group of affiliated persons or
entities by means of any transaction or series of related transactions
(including, without limitation, any reorganization, merger or consolidation, but
excluding any merger effected exclusively for the purpose of changing the
domicile of the Corporation) that results in the transfer of more than 50% of
the outstanding voting power of the Corporation (an “Acquisition”); or (b) a
sale, lease, foreclosure or other transfer of all or substantially all of the
assets of the Corporation (an “Asset Transfer”); provided, however, that if the
outstanding shares of Series I Preferred Stock in the aggregate represent more
than 50% of the voting power of the Corporation, a transfer or sale of more than
50% of the outstanding voting power of the Corporation involving solely a
transfer or sale of Series I Preferred Stock shall not be considered to be an
Acquisition for the purposes of this Section and shall not result in a deemed
Liquidation. The occurrence of an Acquisition or Asset Transfer shall entitle
the holders of Series I Preferred Stock to receive at the closing in cash,
securities, or other property (valued as provided in Section 9.3(d) below) the
respective amounts as specified in Section 9.3(a) in liquidation and redemption
of their Series I Preferred Stock, unless the holders of a majority of the
outstanding shares of Series I Preferred Stock, voting separately as a class,
affirmatively vote that such transaction shall not be deemed to be a
Liquidation.

(d) Valuation of Non-Cash Assets. Whenever the distribution provided for in this
Section 9.3 shall be payable in securities or property other than cash, its
value will be determined as follows:

(1) Securities not subject to investment letter or other similar restrictions on
free marketability covered by (2) below:

(A) If traded on a securities exchange or through the Nasdaq Stock Market, the
value shall be deemed to be the average of the closing prices of the securities
on such exchange or system over the 30-day period ending three days prior to the
closing;

(B) If actively traded over-the-counter, the value shall be deemed to be the
average of the closing bid prices over the 30-day period ending three days prior
to the closing; and

(C) If there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors.

(2) The method of valuation of securities subject to investment letter or other
restrictions on free marketability (other than restrictions arising solely by
virtue of a shareholder’s status as an affiliate or former affiliate) shall be
to make an appropriate discount from the market value determined as above in
(1)(A), (B) or (C) to reflect the approximate fair market value thereof, as
mutually determined by this Corporation and the holders of not less than a
majority of the voting power of all then outstanding shares of Series I
Preferred Stock.

(e) Liquidation Notice. The Corporation shall give written notice to each holder
of record of Series I Preferred Stock at their respective addresses as the same
shall appear on the stock records of the Corporation of any proposed transaction
described in Section 9.3(c) that would constitute a Liquidation not later than
20 days prior to the shareholders’ meeting called to approve such transaction or
20 days prior to the closing of such transaction, whichever is earlier, and
shall notify such holders in writing of the final approval of such transaction.
The first of such notices shall describe the material terms and conditions of
the proposed transaction and the provisions of this Section 9.3, and the
Corporation shall thereafter give such holders prompt notice of any material
changes. The transaction shall in no event take place sooner than 20 days after
the Corporation has given the first written notice

 

2



--------------------------------------------------------------------------------

provided for herein or sooner than 10 days after the Corporation has given
notice of any material changes provided

for herein; provided, however, that such periods may be shortened upon the
written consent of the holders of not less than a majority of the then
outstanding Series I Preferred Stock. Prior to the closing of a transaction
described in Section 9.3(c) that would constitute a Liquidation (other than a
foreclosure), the Corporation shall either (a) make all cash distributions that
the Corporation is required to make to the holders of Series I Preferred Stock,
pursuant to this Section 9.3(a), (b) set aside sufficient funds from which the
cash distributions to the holders of Series I Preferred Stock, can be made, or
(c) establish an escrow or other similar arrangement with a third party pursuant
to which the proceeds payable to the Corporation from an Acquisition or Asset
Transfer will be used to make the liquidating payments to the holders of Series
I Preferred Stock immediately after the consummation of such transaction.

9.4 Conversion.

(a) Right to Convert. Each share of Series I Preferred Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time after the issuance of such share, into such number of shares of Common
Stock equal to the product obtained by multiplying the Conversion Rate (as
hereinafter defined) then in effect by the number of shares of Series I
Preferred Stock being converted. The “Conversion Rate” in effect at any time for
conversion of the Series I Preferred Stock shall be the quotient obtained by
dividing (a) the Series I Stated Value by (b) the Conversion Price. The
“Conversion Price” shall initially be $0.075. The Conversion Price shall be
adjusted from time to time in accordance with Section 9.4(f).

(b) Exercise of Conversion Right. Each holder of Series I Preferred Stock
desiring to convert any or all of such shares into shares of Common Stock
pursuant to Section 9.4(a) shall surrender the certificate or certificates
representing the shares of Series I Preferred Stock being converted, duly
assigned or endorsed for conversion (or accompanied by duly executed stock
powers relating thereto), at the principal executive office of the Corporation,
the offices of the transfer agent for the Series I Preferred Stock, or such
office or offices in the continental United States of an agent for conversion as
may from time to time be designated by notice to the holders of the Series I
Preferred Stock by the Corporation or the transfer agent for the Series I
Preferred Stock, accompanied by written notice of conversion. Such notice of
conversion shall specify (a) the number of shares of Series I Preferred Stock to
be converted, and (b) the address to which such holder wishes delivery to be
made of such new certificates to be issued upon such conversion. Upon surrender
of a certificate representing a share or shares of Series I Preferred Stock for
conversion pursuant to Section 9.4(a), the Corporation shall, within five
(5) business days of such surrender, issue, and send (with receipt to be
acknowledged) to or upon the written order of such holder, at the address
designated by such holder, a certificate or certificates for the number of
validly issued, fully paid, and non-assessable shares of Common Stock to which
such holder shall be entitled upon conversion and cash with respect to any
fractional interest in a share of Common Stock as provided in Section 9.4(d). In
the event that there shall have been surrendered a certificate or certificates
representing shares of Series I Preferred Stock, only part of which are to be
converted, the Corporation shall issue and deliver to or upon the written order
of such holder a new certificate or certificates representing the number of
shares of Series I Preferred Stock which shall not have been converted. Upon the
occurrence of any automatic conversion of the outstanding Series I Preferred
Stock, the holders of such stock shall surrender the certificates representing
such shares at the principal executive office of Corporation, the offices of the
transfer agent for the Series I Preferred Stock, or such other place as may be
designated by the Corporation. Thereupon, there shall be issued and delivered to
each such holder, promptly at such office and in the name as shown on such
surrendered certificate or certificates, a certificate or certificates for the
number of shares of Common Stock into which such Series I Preferred Stock was
convertible on the date on which such automatic conversion occurred and cash in
respect of any fraction of a share as provided in Section 9.4(d).

(c) Effective Date of Conversion. The issuance by the Corporation of shares of
Common Stock pursuant to Section 9.4(a) shall be effective as of the earlier of
(a) the delivery to such holder of the certificates representing the shares of
Common Stock issued upon conversion thereof, or (b) immediately prior to the
close of business on the day of surrender of the certificate or certificates for
the shares of Series I Preferred Stock to be converted, duly assigned or
endorsed for conversion (or accompanied by duly executed stock powers relating
thereto) as provided in these Articles of Amendment. On and after the effective
day of the conversion, the person or persons entitled to receive the Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder or holders of such shares of Common Stock. All accrued and unpaid
dividends on shares of Series I Preferred Stock surrendered for conversion shall
be paid in full as of the effective date of conversion. If the conversion is in
connection with an underwritten offering of securities registered pursuant to
the Securities Act the conversion may, at the option of any holder tendering
Series I Preferred Stock for conversion, be conditioned upon the closing with

 

3



--------------------------------------------------------------------------------

the underwriters of the sale of securities pursuant to such offering, in which
event the person(s) entitled to receive Common Stock upon conversion of such
Series I Preferred Stock shall not be deemed to have converted such Series I
Preferred Stock until immediately prior to the closing of such sale of
securities.

(d) No Fractional Shares. The Corporation shall not be obligated to issue and
deliver any fractional share of Common Stock upon any conversion of shares of
Series I Preferred Stock, but in lieu thereof shall pay to the holder converting
such Series I Preferred Stock an amount of cash based on the fair value of a
share of Common Stock as of the time when those entitled to receive those
fractions are determined.

(e) Common Stock Available. The Corporation shall at all times reserve and keep
available out of its authorized and unissued Common Stock, solely for issuance
upon the conversion of shares of Series I Preferred Stock as herein provided,
free from any preemptive rights, such number of shares of Common Stock as shall
be issuable upon the conversion of all the shares of Series I Preferred Stock
then outstanding and if at any time the number of authorized but unissued shares
of Common Stock shall not be sufficient to effect the conversion of all then
outstanding shares of Series I Preferred Stock, in addition to such other
remedies as shall be available to the holders of Series I Preferred Stock, the
Corporation will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purposes,
including, without limitation, engaging in reasonable best efforts to obtain the
requisite shareholder approval of any necessary amendment to the Corporation’s
Articles of Incorporation.

(f) Anti-dilution Adjustments.

(1) Reorganizations, Mergers, Consolidations, Acquisitions, and Asset Transfers.
If, prior to the conversion of all of the Series I Preferred Stock there shall
be (i) any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Corporation shall be changed into the same or a different number of
shares of the same or another class or classes of stock or securities of the
Corporation or another entity, (ii) any dividend or other distribution of cash,
other assets, or of notes or other indebtedness of the Corporation (in each case
other than regular cash dividends and other than as provided in
Section 9.4(f)(2) below in which holders of Series I Preferred Stock are
otherwise entitled to share, as provided herein), any other securities of the
Corporation (except Common Stock) or Rights (as hereinafter defined) to the
holders of its Common Stock, or (iii) any Acquisition or Asset Transfer that
does not constitute a Liquidation pursuant to Section 9.3(c) hereof, then the
holders of Series I Preferred Stock shall thereafter have the right to receive
upon conversion of Series I Preferred Stock, upon the basis and upon the terms
and conditions specified herein and in lieu of shares of Common Stock,
immediately theretofore issuable upon conversion, such cash, stock, securities,
Rights, and/or other assets that the holder would have been entitled to receive
in such transaction had the Series I Preferred Stock been converted immediately
prior to such transaction, and in any such case appropriate provisions shall be
made with respect to the rights and interests of the holders of the Series I
Preferred Stock to the end that the provisions hereof (including, without
limitation, provisions for the adjustment of the Conversion Rate and the number
of shares issuable upon conversion of the Series I Preferred Stock) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities thereafter deliverable upon the conversion thereof. In case of any
distribution of any security (including rights or warrants to subscribe for any
such securities) of the Corporation (except Common Stock and Rights included in
Section 9.4(f)(3) below) to the holders of its Common Stock where the nature of
that security is such that the adjustment provisions in this Section 9.4(f)(1)
would not properly grant to the holder of Series I Preferred Stock rights
intended to be granted hereby, then in each such case the Conversion Price in
effect thereafter shall be determined by multiplying the Conversion Price in
effect immediately prior thereto by a fraction the numerator of which shall be
the total number of outstanding shares of Common Stock multiplied by the Current
Market Price (as hereinafter defined) on the record date mentioned below, less
the fair market value (as determined in good faith by the Board of Directors) of
the securities distributed by the Corporation and the denominator of which shall
be the total number of outstanding shares of Common Stock multiplied by the
Current Market Price; such adjustment shall become effective as of the record
date for the determination of shareholders entitled to receive such
distribution.

The Corporation shall not affect any transaction described in this
Section 9.4(f)(1) unless (i) it first gives at least 20 days prior notice of
such merger, consolidation, exchange of shares, recapitalization,
reorganization, distribution, Acquisition, Asset Transfer, or other similar
event (during which time the holders of the Series I Preferred Stock shall be
entitled to convert their Series I Preferred Stock into shares of Common Stock
to the extent permitted hereby), and (ii) the resulting successor or acquiring
entity (if not the Corporation) assumes by written instrument the obligation of
the Corporation under the Articles of Incorporation, including the obligation of
this Section 9.4(f)(1).

 

4



--------------------------------------------------------------------------------

(2) Adjustment for Stock Splits, Dividends, and Combinations. If at any time or
from time to time after the date of the first issuance of Series I Preferred
Stock, the Corporation shall subdivide or split-up the outstanding shares of
Common Stock, or shall declare a dividend or other distribution on its
outstanding Common Stock payable in shares of Common Stock or other securities
or rights convertible into, or entitling the holder thereof to receive directly
or indirectly, additional shares of Common Stock that are not distributed to the
holders of Series I Preferred Stock (“Common Stock Equivalents”), without
payment of any consideration by such holder for the additional shares of Common
Stock or Common Stock Equivalents (including the additional shares of Common
Stock issuable upon conversion or exercise thereof), the Conversion Price in
effect immediately prior to such subdivision or the declaration of such dividend
shall be proportionately decreased so that the number of shares of Common Stock
issuable on conversion of each share of Series I Preferred Stock shall be
increased in proportion to the increase of the aggregate of shares of Common
Stock outstanding and those issuable with respect to such Common Stock
Equivalents with the number of shares issuable with respect to Common Stock
Equivalents determined from time to time, and in case the Corporation shall at
any time combine the outstanding shares of Common Stock, the Conversion Price in
effect immediately prior to such combination shall be proportionately increased,
effective at the close of business on the date of such subdivision, dividend, or
combination, as the case may be.

(3) Issuance of Rights. In case the Corporation shall issue to all holders of
its Common Stock rights, options, or warrants to subscribe for or purchase, or
other securities exchangeable for or convertible into, shares of Common Stock
that are not distributed to holders of Series I Preferred Stock (any such
rights, options, warrants, or other securities, collectively, “Rights”)
(excluding rights to purchase Common Stock pursuant to a Corporation plan for
reinvestment of dividends or interest) at a subscription offering, exercise, or
conversion price per share (as defined below, the “offering price per share”)
which, before deduction of customary discounts and commissions, is lower than
the Current Market Price per share of Common Stock on the record date of such
issuance or grant, whether or not, in the case of Rights, such Rights are
immediately exercisable or convertible, then the Conversion Price shall be
adjusted by multiplying the Conversion Price in effect immediately prior to any
adjustment in connection with such issuance or grant by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding on
the record date of issuance or grant of such Rights plus the number of shares
that the aggregate offering price (as defined below) of the total number of
shares of Common Stock so offered would purchase at the Current Market Price per
share of Common Stock on the record date, and the denominator of which is the
number of shares of Common Stock outstanding plus the aggregate number of shares
of Common Stock issuable upon exercise or conversion of the Rights. Such
adjustments shall be made immediately after the record date for the issuance or
granting of such Rights. For purposes of this clause, the “offering price per
share” of Common Stock shall, in the case of Rights, be determined by dividing
(x) the total amount received or receivable by the Corporation in respect of the
offering, upon exercise or conversion thereof (the “aggregate offering price”),
by (y) the total number of shares of Common Stock covered by such Rights.

(4) Computations. For the purpose of any computation under this Section 9.4(f),
the “Current Market Price” per share of Common Stock at any date shall mean the
average of the closing price of the Common Stock on all securities exchanges
(including the NASDAQ Stock Market) on which it may at the time be listed, or,
if there have been no sales on any such exchange on any day, or, if on any day
such security is not so listed, the average of the representative bid and asked
prices quoted on the NASDAQ Stock Market as of 4:00 p.m., New York time, or if
on any day such security is not quoted in the NASDAQ Stock Market, the average
of the highest bid and lowest ask prices on such day in the domestic
over-the-counter market as reported by the OTC Bulletin Board, Pink Sheets LLC,
or any similar successor organization, in each case for (i) the 10 consecutive
trading days commencing 20 trading days prior to the earlier to occur of (A) the
date as of which the Current Market Price is to be computed or (B) the last full
trading day before the commencement of “ex-dividend” trading in the Common Stock
relating to the event giving rise to the adjustment required by Section 9.4(f),
or (ii) if the Common Stock is not listed on a securities exchange, any other
arm’s length adjustment formula that the Board of Directors may use in good
faith. In the event the Common Stock is not then publicly traded or if for any
other reason the Current Market Price per share cannot be determined pursuant to
the foregoing provisions of this Section 9.4(f) (4), the Current Market Price
per share shall be the fair market value of the Common Stock as reasonably and
in good faith determined by the Board of Directors.

 

5



--------------------------------------------------------------------------------

(5) Securities. For the purpose of this Section 9.4, the term “shares of Common
Stock” shall mean (i) the class of stock designated as Common Stock, without par
value, of the Corporation on the date of filing these Articles of Amendment or
(ii) any other class of stock resulting from successive changes or
reclassifications of such shares consisting solely of changes in par value, or
from par value to no par value, or from no par value to par value.

(6) Re-Adjustment. If, at any time after any adjustment to the number of Shares
of Common Stock issuable upon conversion of the Series I Preferred Stock and the
Conversion Price shall have been made pursuant to this Section 9.4(f) any
rights, options, warrants, or other securities convertible into or exchangeable
for shares of Common Stock shall have expired, or any thereof shall not have
been exercised, the Conversion Price and the number of shares of Conversion
Stock issuable upon conversion of the Series I Preferred Stock shall, upon such
expiration, be readjusted and shall thereafter be such as it would have been had
it been originally adjusted (or had the original adjustment not been required,
as the case me be) as if (i) the only shares of Common Stock offered were the
shares of Common Stock, if any, actually issued or sold upon the exercise of
such rights, options or warrants and (ii) such shares of Common Stock, if any,
were issued or sold for the consideration actually received by the Corporation
for the issuance, sale or grant of all such rights, options or warrants whether
or not exercised; provided, further that no such readjustment shall have the
effect of increasing the Conversion Price or decreasing the number of shares of
Conversion Stock issuable upon conversion of the Series I Preferred Stock by an
amount (calculated by adjusting such increase or decrease as appropriate to
account for all other adjustments pursuant to this Section 9.4(f) following the
date of the original adjustment referred to above) in excess of the amount of
the adjustment initially made in respect of the issuance, sale or grant of such
rights, options or warrants.

(7) Miscellaneous.

(A) All calculations under this Section 9.4(f) shall be made to the nearest cent
or to the nearest one hundredth (1/100) of a share, as the case may be.

(B) No adjustment in the Conversion Price need be made if such adjustment would
result in a change in such Conversion Price of less than $0.01. Any adjustment
of less than $0.01, which is not made, shall be carried forward and shall be
made at the time of and together with any subsequent adjustment which, on a
cumulative basis, amounts to an adjustment of $0.01 or more in such Conversion
Price.

(C) In the event of any taking by the Corporation of a record of the holders of
any class of securities for the purpose of determining the holders thereof who
are entitled to receive any dividend (other than a cash dividend) or other
distribution, any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, the Corporation shall mail to each holder of Series I Preferred
Stock, at least 20 days prior to the date specified therein, a notice specifying
the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right.

(g) Good Faith. The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, share exchange, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Corporation, but will at all times in good faith assist in the carrying out of
all the provisions of Section 9.4(f) and in the taking of all such actions as
may be necessary or appropriate in order to protect the conversion rights of the
holders of the Series I Preferred Stock against impairment.

(h) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to Section 9.4(f), the
Corporation, at its expense, shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to the
holders of Series I Preferred Stock a certificate signed by the Chief Financial
Officer (or an officer holding a similar position) of the Corporation setting
forth (a) such adjustment or readjustment and showing in detail the facts upon
which such adjustment or readjustment is based and (b) the number of shares of
Common Stock and the amount, if any, of other property which at the time would
be received upon the conversion of his shares. The Corporation shall, upon the
written request at any time of any holder of Series I Preferred Stock, furnish
or cause to be furnished to such holder a like certificate setting forth
(a) such adjustment and readjustment, (b) the Conversion Price at the time in
effect, and (c) the number of shares of Common Stock and the amount, if any, of
other property that at the time would be received upon the conversion of such
holder’s Series I Preferred Stock.

 

6



--------------------------------------------------------------------------------

9.5 Voting Rights.

(a) General Voting Rights; Board Nominee Rights. Except as otherwise required by
applicable law or the Articles of Incorporation, each holder of Series I
Preferred Stock shall have the right to one vote for each share of Common Stock
into which Series I Preferred Stock could then be converted and with respect to
such vote, such holder shall have full voting rights and powers equal to the
voting rights and powers of the holders of Common Stock, and shall be entitled,
notwithstanding any provision hereof, to notice of any shareholders’ meeting in
accordance with the bylaws of the Corporation, and shall be entitled to vote,
together with the holders of Common Stock, with respect to any question upon
which holders of Common Stock have the right to vote and shall vote as a series
where required by law or as provided below. Fractional voting shall not be
permitted and any fractional voting rights available on an as-converted basis
(after aggregating all shares into which shares of Series I Preferred Stock held
by each holder could be converted) shall be rounded to the nearest whole number
(with one-half being rounded upward). In addition to any rights granted to a
holder of shares of Series I Preferred Stock pursuant to this Section 8, shares
of Series I Preferred Stock shall be entitled to vote as a class or series,
separate and apart from any other series of Preferred Stock or any holders of
shares of Common Stock, on any matter as to which class voting (or series
voting, as applicable) is required under applicable law. For so long as at least
50,000 shares of Series I Preferred Stock are outstanding (as adjusted for stock
splits, combinations and the like) the holders of a majority of the Series I
Preferred Stock shall have the right to nominate two persons for election to the
Board of Directors of the Corporation.

(b) Protective Provisions. So long as any of the originally issued shares of
Series I Preferred Stock (subject to adjustment for any stock splits,
combinations, recapitalizations, and the like) are outstanding as a single
class, and except as otherwise mandated by applicable law or the terms of the
Articles of Incorporation, this Corporation shall not without first obtaining
the consent of the holders of not less than a majority of the then outstanding
Series I Preferred Stock:

(1) take any action (by reclassification, merger, consolidation, reorganization,
or otherwise) that adversely affects the rights, preferences, and privileges of
the holders of the Series I Preferred Stock;

(2) amend, alter, or repeal any provision of, or add any provision to the
Articles of Incorporation and/or the Articles of Amendment (whether by
reclassification, merger, consolidation, reorganization, or otherwise) or bylaws
of the Corporation;

(3) declare or pay dividends on shares of Common Stock or Preferred Stock that
is junior to the Series I Preferred Stock;

(4) create any new series or class of Preferred Stock or any debt or equity
security having a preference or priority as to dividends, interest or upon
liquidation senior to or pari passu with that of the Series I Preferred Stock
(by reclassification, merger, consolidation, reorganization, or otherwise);

(5) reclassify any class or series of Preferred Stock into shares with a
preference or priority as to dividends or assets superior to or on a parity with
that of the Series I Preferred Stock (by reclassification, merger,
consolidation, reorganization, or otherwise);

(6) apply any of its assets to the redemption or acquisition of shares of Common
Stock or Preferred Stock, except pursuant to any agreement granting the
Corporation a right of first refusal or similar rights, and except in connection
with purchases at fair market value from employees, advisors, officers,
directors, consultants, and service providers of the Corporation upon
termination of employment or service;

(7) increase or decrease the number of authorized shares of any series of
Preferred Stock or Common Stock of the Corporation;

(8) agree to an Acquisition or Asset Transfer;

(9) materially change the nature of the Corporation’s business;

(10) liquidate, dissolve, or windup the affairs of the Corporation; or

 

7



--------------------------------------------------------------------------------

(11) increase the number of shares of Common Stock reserved for issuance under
the Company’s 1992 Stock Incentive Plan in excess of 5,400,000 shares (as
adjusted for stock splits, stock dividends, and the like) or otherwise reserve
for issuance or issue shares of Common Stock to employees or directors of the
Company under any stock incentive plan or agreement not in effect on April 30,
2014 (other than the seven (7) million shares of Common Stock that is so
reserved for future issuance); or

(12) prepay any indebtedness for borrowed money.

9.6 Miscellaneous.

(a) Transfer and Documentary Taxes. The Corporation shall pay any and all stock
transfer and documentary stamp taxes that may be payable in respect of any
issuance or delivery of shares of Series I Preferred Stock or shares of Common
Stock or other securities issued on account of Series I Preferred Stock pursuant
hereto or certificates representing such shares or securities. The Corporation
shall not, however, be required to pay any such tax which may be payable in
respect of any transfer involved in the issuance or delivery of shares of Series
I Preferred Stock or Common Stock or other securities in a name other than that
in which the shares of Series I Preferred Stock with respect to which such
shares or other securities are issued or delivered were registered, or in
respect of any payment to any person with respect to any such shares or
securities other than a payment to the registered holder thereof, and shall not
be required to make any such issuance, delivery or payment described in this
sentence unless and until the person otherwise entitled to such issuance,
delivery or payment has paid to the Corporation the amount of any such tax or
has established, to the satisfaction of the Corporation, that such tax has been
paid or is not payable.

(b) Delivery of Certificates. In the event that the holder of shares of Series I
Preferred Stock shall not by written notice designate the address to which the
certificate or certificates representing shares of Common Stock to be issued
upon conversion of such shares should be sent, the Corporation shall be entitled
to send the certificate or certificates representing such shares to the address
of such holder shown on the records of the Corporation or any transfer agent for
the Series I Preferred Stock.

(c) Transfer Agents. The Corporation may appoint, and from time to time
discharge and change, a transfer agent of the Series I Preferred Stock. Upon any
such appointment or discharge of a transfer agent, the Corporation shall send
notice thereof by first-class mail, postage prepaid, to each holder of record of
Series I Preferred Stock.

(d) Conversion Agents. The Corporation may appoint, and from time to time may
replace, a conversion agent for the Series I Preferred Stock. Upon any such
replacement of the conversion agent, the Corporation shall send notice thereof
by first-class mail, postage prepaid, to each holder of record of Series I
Preferred Stock.

(e) Transfer of Stock. The Series I Preferred Stock shall be transferable by the
holders, provided that such transfer is made in compliance with applicable
federal and state securities laws and any applicable agreements between the
Corporation and the holders of Series I Preferred Stock.”

The amendment to the Articles was approved by the Board of Directors of the
Corporation on March 18, 2014, without shareholder action. Shareholder action
was not required.

 

    Bioject Medical Technologies Inc.    

/s/ Mark Logomasini

    By:   Mark Logomasini       President and Chief Executive Officer

 

8